Citation Nr: 1806881	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to June 24, 2016, for chronic sinusitis, and greater than 30 percent thereafter.

2.  Entitlement to a disability rating greater than 10 percent prior to June 24, 2016, for degenerative arthritis of the lumbar spine, and greater than 20 percent thereafter.

3.  Entitlement to a compensable disability rating prior to June 24, 2016, for tinea pedis, and greater than 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1983, and from May 1987 to August 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of service connection for facial eczema has been raised by the record in the Veteran's June 26, 2009, application for service connection, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACTS

1.  Prior to June 24, 2016, the Veteran's chronic sinusitis was manifested by three to six non-incapacitating episodes of sinusitis per year, characterized by headaches; from June 24, 2016, the Veteran's chronic sinusitis was manifested by seven or more non-incapacitating episodes of sinusitis per year, characterized by headaches, pain and tenderness.

2.  Prior to June 24, 2016, the Veteran's degenerative arthritis of the lumbar spine was manifested by forward flexion of 90 degrees; from June 24, 2016, the Veteran's degenerative arthritis of the lumbar spine was manifested by forward flexion of 45 degrees.

3.  Prior to June 24, 2016, the Veteran's tinea pedis was manifested by covering less than 5 percent of his entire body; from June 24, 2016, the Veteran's tinea pedis was manifested by covering at least 5 percent, but less than 20 percent, of the entire body.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent prior to June 24, 2016, and greater than 30 percent thereafter for chronic sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2017).

2.  The criteria for a rating greater than 10 percent prior to June 24, 2016, and greater than 20 percent thereafter for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C. § 1155 , 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a compensable disability rating prior to June 24, 2016, and greater than 10 percent thereafter for tinea pedis have not been met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in September 2009, March 2012, and June 2016.  The examinations were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).



A.  Sinusitis

Service connection for sinusitis was granted in a March 2012 rating decision, with a 10 percent rating assigned effective June 26, 2009.  The Veteran's disability rating was increased to 30 percent in a July 2016 rating decision, effective June 24, 2016.

The Veteran's sinusitis is rated under Diagnostic Code 6513, sinusitis, maxillary, chronic.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).

Under the General Formula, a noncompensable evaluation is assigned for sinusitis detected by x-ray only.

A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crust.

A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97.

Prior to June 24, 2016, the Veteran was afforded a VA examination in September 2009.  He reported experiencing headaches and 6 non-incapacitating episodes per year.  He has had antibiotic treatments lasting four to six weeks.  He reported yellow drainage, which appears during severe signs of sinusitis.

The Veteran was afforded another VA examination in March 2012.  The Veteran reported daily symptoms of clear post-nasal drainage and acute sinus infections during the spring and fall.  There is no assessment of the Veteran's incapacitating or non-incapacitating episodes or longevity of antibiotic treatment.

In June 2016, the Veteran was afforded another VA examination.  The examiner found the Veteran had seven or more non-incapacitating episodes of sinusitis per year, characterized by headaches and pain and tenderness of affected sinus.  The Veteran has never had sinus surgery and he has never had any incapacitating episodes.

The Veteran submitted a June 2016 private medical report.  The treating physician found mild mucosal thickening within the left maxillary sinus, where the left maxillary sinus is slightly smaller than the right.  The frontal, ethmoid, and sphenoid sinuses appear within normal limits.  These findings are consistent with mild chronic left maxillary sinusitis.

Throughout the period on appeal, the Veteran has never had an incapacitating episode due to his chronic sinusitis.  Prior to June 24, 2016, the medical evidence shows the Veteran had 6 non-incapacitating episodes per year and his antibiotic treatments lasted four to six weeks.  This most closely approximates the criteria for a 10 percent disability rating.  The results of the June 2016 VA examination showed the Veteran had seven or more non-incapacitating episodes of sinusitis per year, characterized by headaches and pain and tenderness of affected sinus.  This most closely approximates the criteria for a 30 percent disability rating.  The Veteran has never had sinus surgery and his sinusitis has not been found to be near constant and characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim for an increased rating prior to June 24, 2016, and thereafter for chronic sinusitis must be denied.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Degenerative Arthritis of the Lumbar Spine

Service connection for degenerative arthritis of the lumbar spine was granted in a March 2012 rating decision, with a 10 percent rating assigned effective June 26, 2009.  The Veteran's disability rating was increased to 20 percent in a July 2016 rating decision, effective June 24, 2016.

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, degenerative arthritis of the spine.  Diagnostic Codes 5235 through 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

A 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  Id.

The normal findings for range of motion of the thoracolumbar spine are forward flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and lateral rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, "unfavorable ankylosis" is a condition in which the entire cervical spine, thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Degenerative arthritis established by x-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In October 2007, the Veteran underwent a radiology study.  The radiologist diagnosed L5-S1 degenerative disc disease.

Prior to June 24, 2016, the Veteran was afforded a VA examination in September 2009.  The Veteran reported experiencing functional impairment during flare-ups, but he did not report any stiffness, fatigue, spasms, decreased motion, numbness, or weakness.  The Veteran's pain is constant and localized, with moderate pain levels exacerbated by physical activity.  The examiner found muscle spasms present when bending, but this does not produce an abnormal gait, and there is no guarding or radiating pain noted on movement.  The Veteran was found to have full range of motion, with forward flexion of the thoracolumbar spine at 90 degrees with no pain on movement, and 90 degrees after repetitive use with no additional degree of limitation.  The Veteran's combined range of motion at initial and repetitive use was 240 degrees.  The examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, with no functional limitation of standing or walking, and no signs of lumbar IVDS.

In February 2011, the Veteran was afforded another VA examination.  The Veteran reported he possibly slept on his back wrong, or over did it during exercises.  At the time of the examination, the Veteran rated his back pain at 5 out of 10, without any radiculopathy in his arms or legs.  He reported flare-ups almost twice a week, brought on by any heavy lifting or over straining his back.  Any type of prolonged sitting also aggravated his back.  The Veteran denied any injections, back surgery, or prescribed bedrest.  Upon examination, the Veteran's initial range of motion showed forward flexion of 80 degrees with nonpainful motion.  There was no change in range of motion or pain on movement after repetitive use.  The Veteran's combined range of motion was 190 degrees.  The examiner stated that it was reasonable that the Veteran could have increased pain and decreased range of motion with increased activity, but it would be speculative to address this in terms of medical terminology.

In June 2016, the Veteran was afforded another VA examination.  The Veteran reported functional loss or impairment of the thoracolumbar spine as pain and stiffness when turning his neck to drive or laying down on this back too long to sleep.  He described flare-ups the same way.  Upon examination, the Veteran's initial range of motion showed forward flexion of 60 degrees.  Pain was noted on weight-bearing.  Forward flexion after repetitive use was 55 degrees, with functional loss caused by pain and lack of endurance.  Forward flexion after repeated use over time was 50 degrees, with functional loss caused by pain and lack of endurance.  Forward flexion during a flare-up was 45 degrees, with functional loss caused by pain and lack of endurance, but without any localized tenderness, guarding, or muscle spasm.  Although the examiner did not perform testing after repeated use over time or during a flare-up, the examiner stated that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  The examiner did not find any muscle atrophy, ankylosis, or IVDS of the thoracolumbar spine.  The Veteran's back disability impacts his ability to work, in that he has pain, stiffness, limited range of motion, difficulty with heavy lifting, bending, prolonged walking, and climbing stairs.

Throughout the period on appeal prior to June 24, 2016, the Veteran has never had IVDS or ankylosis of the thoracolumbar spine.  The Veteran's lowest thoracolumbar spine range of motion was 80 degrees, with a combined range of motion of 190 degrees, without any limitation from repetitive use or painful motion.  This would warrant a 10 percent disability rating under Diagnostic Code 5242.  A higher rating prior to June 24, 2016, is not warranted.

The results of the June 2016 VA examination showed the Veteran's range of motion of the thoracolumbar spine was limited to 45 degrees of forward flexion during flare ups due to pain and lack of endurance.  This meets the criteria for a 20 percent disability rating.  There is no medical evidence indicating forward flexion of 30 degrees or less or favorable ankylosis of the thoracolumbar spine to warrant a 30 percent disability rating.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim for an increased rating prior to June 24, 2016, and thereafter for degenerative arthritis of the lumbar spine must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

C.  Tinea Pedis

Service connection for tinea pedis was granted in a March 2012 rating decision, with a noncompensable rating assigned effective June 26, 2009.  The Veteran's disability rating was increased to 10 percent in a July 2016 rating decision, effective June 24, 2016.

The Veteran's tinea pedis is rated under Diagnostic Codes 7806-7813, Dermatitis or Eczema.

A 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Prior to June 24, 2016, the Veteran was afforded a VA examination in September 2009.  The Veteran reported itching, shedding, and crusting of his right foot, below his eyes, and his forehead, occurring intermittently and as often as once a month, lasting a week, with 12 attacks within the past year.  Treatment included topical corticosteroid three times a day within the past 12 months.  The Veteran reported he did not experience any overall functional impairment from the disability.  The skin lesion coverage of the exposed area was 10 percent, with 2 percent skin lesion coverage relative to the whole body.  The exposed area included the lesions on his face.

The Veteran was afforded another VA examination in February 2011.  He reported a rash on his feet that flares up in balmy weather and the skin peels off.  Treatment involved the daily use of triamcinolone cream.  The rash is asymptomatic and there was no pruritus or pain.

In June 2016, the Veteran was afforded another VA examination.  Treatment of the tinea pedis involved the use of topical corticosteroid for a duration of less than 6 weeks in the past 12 months.  The examiner found the Veteran has bilateral tinea pedis; there are fungal infections of the bilateral feet, with flaking of interdigital spaces between toes, scaling, and mild erythema covering 10 percent of his total body and zero percent of an exposed area, as the Veteran's skin condition is not visibly exposed.

Throughout the period on appeal prior to June 24, 2016, the Veteran has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Prior to June 24, 2016, the medical evidence shows the Veteran's tinea pedis was not exposed, only covered 2 percent of his entire body, and has been treated with topical therapy.  This would warrant a noncompensable rating under Diagnostic Codes 7806-7813.  A higher rating prior to June 24, 2016, is not warranted.

The results of the June 2016 VA examination show the Veteran's tinea pedis covers 10 percent of his total body.  The medical evidence meets the criteria for a 10 percent disability rating.  There is no evidence indicating that the Veteran's tinea pedis covers more than 20 percent of his entire body or that his treatment requires systemic therapy.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim for an increased rating prior to June 24, 2016, and thereafter for tinea pedis must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected disabilities.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  Rice v. Shinseki, 22 Vet. App. 447   (2009).


ORDER

Entitlement to a disability rating greater than 10 percent prior to June 24, 2016, for chronic sinusitis, and greater than 30 percent thereafter, is denied.

Entitlement to a disability rating greater than 10 percent prior to June 24, 2016, for degenerative arthritis of the lumbar spine, and greater than 20 percent thereafter, is denied.

Entitlement to a compensable disability rating prior to June 24, 2016, for tinea pedis, and greater than 10 percent thereafter, is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


